Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendments filed 12/18/20. As directed, Claims 1,5-6,13,17 have been amended, and claims 1-20 are presently pending in this application.
The amendments are sufficient to overcome the claim rejections under 35 USC 112(b) from the previous action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boetcker (US Pat. 4909235 in view of) Smith et al. (US 2017/0238566 A1) and further in view of Yuncker (US Pat. 777,467).
Regarding claim 1, Boetcker discloses a smoke regulating assembly (Fig. 1) operably coupled with a smoking chamber (which may be either the chamber formed by the grill surface 14 and lid 48, or the interior of the pot or wok in Figs. 3-4, or, alternately, the room into which the smoke regulating assembly is placed), the smoke regulating assembly comprising: 
11, Fig. 1) defining an inlet aperture (one of openings 31) and an outlet aperture (another of openings 31, which may be an outlet aperture as air may pass through it in an outward direction); 
a firebox (12) positioned within and fixed relative to the outer housing (Figs. 3-5 show it positioned within the outer housing; it is fixed within the outer housing by bolt 21 shown in Fig. 1), the firebox defining a smoldering chamber for receiving combustible material and a flow of fresh air to generate a flow of smoke (Col. 4, lines 30-60”charcoal briquets...are ignited…heated air is pulled up through the firebox body…” which also necessarily produces some smoke); and 
a control “cylinder” (13) rotatably mounted within the outer housing and around the firebox (Figs. 3-5 and Col. 4, lines 12-19 describe rotation), the control cylinder defining a plurality of flow regulating apertures (24) and being rotatable to selectively align the flow regulating apertures Col. 4 lines 12-19 and 40-43 describe how rotating the control “cylinder” selectively aligns the flow regulating apertures to regulate the flow of fresh air and the flow of smoke).  
The apparatus of Boetcker differs from the claimed invention in the following ways: Boetcker’s control “cylinder” is in fact a truncated cone-shape; and Boetcker fails to specifically disclose aligning the flow regulating apertures with the inlet aperture and the outlet aperture of the outer housing. Furthermore, Boetcker fails to disclose a cabinet and a smoking chamber positioned within the cabinet.
Regarding the shape, Smith teaches, in a smoke regulating assembly (Fig. 1), a control cylinder (20) which is a cylinder. It would have been obvious to one of ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding the alignment of the flow regulating apertures with the inlet and outlet aperture of the housing, Smith teaches the control cylinder (20) is rotatably (Par. 0021) mounted within an outer housing and around a firebox (Fig. 1), the flow regulating apertures (20) being rotatable to selectively align the flow regulating apertures with the inlet and outlet aperture (the “pores/holes (not shown” on 12, Par. 0021) to regulate the flow of fresh air and the flow of smoke (Par. 0021: “20 and outer housing 12 are formed with partial perforated surfaces such that rotating inner chamber 20 in one direction aligns the pores of the perforation of inner fuel chamber 20 with the pores/holes (not shown) on outer housing 12.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Boetcker by configuring the outer housing to be located nearer to the control cylinder and with its inlet/outlet apertures positioned such that rotating the control cylinder with the normal rotating motion described by Boetcker also allows the holes to align or misalign with the inlet and outlet apertures of the outer housing, as taught by Smith, because Smith Par. 0021).
Regarding the cabinet, Yuncker discloses a smoker (note that “indoor” does not limit the invention in any specific way and the invention of Yuncker may be placed indoors) defining a vertical, lateral, and transverse direction (Fig. 4, with the directions defined as usual in the image) a cabinet (5) and a smoking chamber (6) positioned within the cabinet, and with a smoke regulating assembly (7) operably coupled with the smoking chamber. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Boetcker-Smith by placing the smoke regulating assembly of Boetcker-Smith operably coupled with the smoking chamber of Yuncker because this amounts to a simple substitution of one type of smoke regulating assembly (that of Boetcker-Smith) for another (that of Yuncker, which uses fire and wood) with predictable results (smoke and heat would be produced and transferred to the food items inside the cabinet). The smoke regulator of Boetcker has the added advantage of regulating airflow and thus smoke/heat produced.
Regarding claim 9, Boetcker discloses an annular gap is defined between the control cylinder and the outer housing (the space between 23 and 29; see Figs. 1 and 3-5), the annular gap fluidly coupling the inlet aperture with the outlet aperture such that the flow of fresh air may pass through the annular gap and into the smoking chamber (this gap fluidly couples an inlet aperture to an outlet aperture because it allows air to flow in one hole 31 and out a different hole 31; if there were no gap, air would not flow and it would not be fluidly coupled. Furthermore, air passes through this annular gap and into the smoking chamber substantially as set forth in claim 17 above, as this is how the device operates to let air enter the smoking chamber).  
Regarding claim 10, Boetcker discloses an annular gap and handle of the smoke regulating assembly (handle 28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Boetcker-Smith-Yuncker by placing the apparatus of Boetcker, including the annular gap, proximate a front to the smoke regulating assembly so that a user can reach and rotate the handle to operate the device as intended. (“to facilitate cooling” of the handle is the intended use of the placement, which such a placement would achieve).
Regarding claim 12, Boetcker discloses the firebox comprises a steel mesh or perforated metal plate (firebox 12 comprises a perforated plate as indicated in Fig. 1; and the material is “metal” which may include steel, as indicated in Col. 8 lines 13-15 and 1-3).
Regarding claim 16, Boetcker discloses a chamber heater for heating the smoking chamber (the entirety of the device 10 indicated in Fig. 1 of Boetcker acts as a chamber heater when placed in a chamber).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boetcker in view of Smith and Yuncker as applied to claim 1 above and further in view of Maurer (US Pat. 4344358).
Regarding claim 3, Boetcker discloses the inlet aperture is fluidly coupled to a fresh air supply air enters through the apertures as set forth in claim 1 above) and the outlet aperture is fluidly coupled to the smoking chamber (air flows into the heating area from the apertures 31 and thus they are fluidly coupled). Boetcker is silent regarding the inlet being Maurer teaches, in a smoker device (Fig. 1), an inlet aperture coupled to a fresh air supply duct (12, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Boetcker to fluidly couple a fresh air supply duct to the inlet aperture as taught by Maurer in order to ensure that a sufficient supply of fresh air is provided to the apparatus in order for it to operate properly, particularly in the case where the device is used indoors.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boetcker in view of Smith and Yuncker as applied to claim 1 and further in view of Jacoby et al. (US 2013/0206015 A1, hereinafter “Jacoby”).
Regarding claim 11, the modified Boetcker teaches the apparatus set forth above, including the control cylinder being rotatable and configured for adjusting an angular position of the control cylinder. However, Boetcker teaches the control “cylinder” being rotatable manually, by a handle 28 and is silent regarding a motor. However, Jacoby teaches a motor (9, Fig. 2) mechanically coupled to a control damper for adjusting an angular position of the control damper (Par. 0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Boetcker by configuring the control to be via a motor rather than manually, because it amounts to automating (via a mort as taught by Jacoby) a manual activity (turning the control cylinder). In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)

Claims 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boetcker (US Pat. 4909235 in view of) Smith et al. (US 2017/0238566 A1)
Regarding claim 17, Boetcker discloses a smoke regulating assembly (Fig. 1) operably coupled with a smoking chamber (which may be either the chamber formed by the grill surface 14 and lid 48, or the interior of the pot or wok in Figs. 3-4, or, alternately, the room into which the smoke regulating assembly is placed), the smoke regulating assembly comprising: 
an outer housing (11, Fig. 1) defining an inlet aperture (one of openings 31) and an outlet aperture (another of openings 31, which may be an outlet aperture as air may pass through it in an outward direction); 
a firebox (12) positioned within and fixed relative to the outer housing (Figs. 3-5 show it positioned within the outer housing; it is fixed within the outer housing by bolt 21 shown in Fig. 1), the firebox defining a smoldering chamber for receiving combustible material and a flow of fresh air to generate a flow of smoke (Col. 4, lines 30-60”charcoal briquets...are ignited…heated air is pulled up through the firebox body…” which also necessarily produces some smoke); and 
a control “cylinder” (13) rotatably mounted within the outer housing and around the firebox (Figs. 3-5 and Col. 4, lines 12-19 describe rotation), the control cylinder defining a plurality of flow regulating apertures (24) and being rotatable to selectively align the flow regulating apertures Col. 4 lines 12-19 and 40-43 describe how rotating the control “cylinder” selectively aligns the flow regulating apertures to regulate the flow of fresh air and the flow of smoke).  
with the inlet aperture and the outlet aperture of the outer housing. 
Regarding the shape, Smith teaches, in a smoke regulating assembly (Fig. 1), a control cylinder (20) which is a cylinder. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Boetcker by shaping the control “cylinder” of Boetcker such that its walls are straight, not angled, as taught by Smith (and, if desired, the lowest portion of the firebox 12, only that which overlaps with the control cylinder, may be formed with a straight-wall section while keeping the sloped wall of the upper portion of 12 in order to maintain the desired airflow effects), because this amounts to a simple change in shape, and is a choice that would have been obvious to a person of ordinary skill absent persuasive evidence that the claimed shape is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding the alignment of the flow regulating apertures with the inlet and outlet aperture of the housing, Smith teaches the control cylinder (20) is rotatably (Par. 0021) mounted within an outer housing and around a firebox (Fig. 1), the flow regulating apertures (20) being rotatable to selectively align the flow regulating apertures with the inlet and outlet aperture (the “pores/holes (not shown” on 12, Par. 0021) to regulate the flow of fresh air and the flow of smoke (Par. 0021: “20 and outer housing 12 are formed with partial perforated surfaces such that rotating inner chamber 20 in one direction aligns the pores of the perforation of inner fuel chamber 20 with the pores/holes (not shown) on outer housing 12.”). It would have Smith Par. 0021).
Regarding claim 19, Boetcker discloses an annular gap is defined between the control cylinder and the outer housing (the space between 23 and 29; see Figs. 1 and 3-5), the annular gap fluidly coupling the inlet aperture with the outlet aperture such that the flow of fresh air may pass through the annular gap and into the smoking chamber (this gap fluidly couples an inlet aperture to an outlet aperture because it allows air to flow in one hole 31 and out a different hole 31; if there were no gap, air would not flow and it would not be fluidly coupled. Furthermore, air passes through this annular gap and into the smoking chamber substantially as set forth in claim 17 above, as this is how the device operates to let air enter the smoking chamber).  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boetcker in view of Smith as applied to claim 17 and further in view of Jacoby.
Regarding claim 20, the modified Boetcker teaches the apparatus set forth above, including the control cylinder being rotatable and configured for adjusting an angular position of the control cylinder. However, Boetcker teaches the control “cylinder” being rotatable manually, by a handle 28 and is silent regarding a motor. However, Jacoby teaches a motor (9, Fig. 2) mechanically coupled to a control damper for adjusting an angular position of the control damper (Par. 0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Boetcker by configuring the control to be via a motor rather than manually, because it amounts to automating (via a mort as taught by Jacoby) a manual activity (turning the control cylinder). In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)
Allowable Subject Matter
Claims 2, 4-8, 13-15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claims are indicated as allowable because there is no obvious reason to modify the invention of Boetcker to have an outlet aperture proximate a top of the outer housing, to have a smoke outlet fluidly coupled with the outlet aperture when the smoke regulating assembly is in smoking position, or to be rotatable to a smoking, evacuation, and pause position.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ERIN E MCGRATH/Examiner, Art Unit 3761